REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Pat. 10,700,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Claims 1-12 are pending in this Office action.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a diversity receiver comprising: a first diversity channel comprising: a tunable bandpass filter, and a first diversity receiving channel coupled to a diversity antenna by using the tunable bandpass filter and configured to: perform bandpass filtering on a first receive signal based on a tunable passband bandwidth, and generate a second baseband signal according to the filtered first receive signal, wherein the third baseband signal and the second baseband signal are a pair of diversity receive signals, and the first main receiving channel and the first diversity receiving channel multiplex a same oscillator as recited in  claim 1; and a first diversity channel comprising, a tunable bandpass filter; and a first diversity receiving channel coupled to a diversity antenna by using the tunable bandpass filter and configured to: -perform bandpass filtering on a first receive signal based on a tunable passband .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                       


KT
March 1, 2021